Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated  by  Yuasa (US 2010/0092803). 
Regarding claim 1, Yuasa teaches a film formation apparatus comprising: 
a chamber which an interior thereof can be made vacuum (50a, Fig. 27, [0333]); 
an exhauster that exhausts the interior of the chamber ([0223]); 
5a carrier that circularly carries a workpiece by a rotation table provided inside the chamber (50, [0332]); 
and a plurality of plasma processor [0337] provided inside the chamber and performs plasma processing on the workpiece which is circularly carried, 
10wherein: the plurality of the plasma processor each has a processing space to perform the plasma processing [0337], 
at least one of the plurality of the plasma processor is a film formation processor that performs film formation 15processing by sputtering on the workpiece which is circularly carried (Fig. 27), 
and at least one of the plurality of the plasma processor is a heater that removes moisture in the chamber by producing plasma and heating the interior of the chamber [0223] via the 20rotation table (Fig. 7a-7c) together with exhaustion by the exhauster (pg. 13, [0223]) and rotation by the rotation table in a condition the film formation process by the film formation processor is not performed [0223], [0332].  
Regarding claim 9, Yuasa teach the heater is a film processor which performs film processing relative to the film formed on the workpiece which is circularly carried by the rotation table ([0223], [0332-0337]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa as applied to claim 1 above, and further in view Guo (US 5,538,603).
Regarding claim 252, Yuasa does not teach a defensive plate that is detachably provided in the chamber and that prevents film formation materials scattered from the film formation processor to stick inside the chamber.  
Guo teach a defensive plate (31) that is detachably provided in the chamber and that prevents film formation materials scattered from the film formation processor to stick inside the chamber (col. 3, ln. 25-33).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chamber of Yuasa by providing a defensive plate that is detachably provided in the chamber and that prevents film formation materials scattered from the film formation processor to stick inside the chamber (col. 3, ln. 25-33).  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa as applied to claim 1 above, and further in view of Clarke (US 2003/0066606). 
Regarding claim 3, Yuasa does not teach a refrigerator that cools gas desorbed from the chamber. 
Clarke directed to a vacuum chamber for processing wafers teaches a refrigerator (68, 70, Fig. 3) that cools gas desorbed from the chamber and removes moisture in the desorbed gas[0056] because it would decrease the water load of cryopumps in the wafer processing apparatus [0056]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transfer chamber of Yuasa by providing 34 a refrigerator (68, 70, Fig. 3) that cools gas desorbed from the chamber and removes moisture in the desorbed gas, as taught by Clarke, because it would reduce the water load on the cryopumps of the apparatus [0056]. 
Regarding claim 4, Yuasa teaches 34a transfer chamber which carries the workpiece into and out from the chamber is connected to the chamber via a gate valve. 
Yuasa does not teach the refrigerator in the transfer chamber.
Clarke teach the refrigerator is provided to the transfer chamber (Fig. 3, 4, [0056-0057]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transfer chamber of Yuasa by providing 34the refrigerator is provided to the transfer chamber, as taught by Clarke, because it would reduce the water load on the cryopumps of the apparatus. 
Regarding claim 5, Yuasa does not teach a refrigerator. 
Clarke teaches the refrigerator comprises a cooling coil to make a refrigerant flow, and a freezer, and 10the cooling coil is arranged along a wall surface in the transfer chamber [0033-0034].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cooling of Yuasa by providing the refrigerator comprises a cooling coil to make a refrigerant flow, and a freezer, and 10the cooling coil is arranged along a wall surface in the transfer chamber, as taught by Clarke, because it would reduce the water load on the cryopumps of the apparatus [0056]. 
Regarding claim 6, Yuasa teaches a heater, a gate valve and transfer chamber.  Therefore it teaches all the structure required to perform the functional limitations recited by claim 6.  Therefore Yuasa teaches an apparatus capable of performing the functions of claim 6: heating by the heater is performed in a state the gate 15valve of the transfer chamber is opened.  As such Yuasa reads on claim 6.  See MPEP 2114 and 2115. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa as applied to claim 1 above, and further in view of Reynolds (US 2004/0245092).
Regarding claim 7, Yuasa teaches wherein the heater comprises: a processing gas introducer which introduces a 20processing gas in the processing space [0223]. 
Yuasa does not teach a plasma producer which produces inductively coupled plasma in the processing space to which the processing gas was introduced.  
Reynolds teaches an IPC source more efficiently heats plasma than a DC source [0019]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heating of Yuasa by providing the heater comprises an IPC source, as taught by Reynolds, because it would more efficiently heat plasma [0019]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa as applied to claim 1 above, and further in view of Ando (US 2001/0008207).
Regarding claim 258, Yuasa does not teach a gas analyzer that measures a component amount of gas included in an exhaustion from the chamber; and a controller that controls the heater based on the 80component amount of gas measured by the gas analyzer.  
Ando teach a gas analyzer (mass spectrometer) that measures a component amount of gas included in an exhaustion from the chamber; and a controller (CPU) that controls the heater (20) based on the 80component amount of gas measured by the gas analyzer ([0056] Fig. 3).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Yuasa by providing a gas analyzer that measures a component amount of gas included in an exhaustion from the chamber; and a controller that controls the heater based on the 80component amount of gas measured by the gas analyzer, as taught by Ando, because it would allow the adjustment of gas levels in the chamber and contribute to improvement of the thin film and growth of productivity [0060].
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794